                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-7587-GW (JEM)                                       Date     Nov. 7, 2018
 Title           CAROLINA CASTENEDA v. NANCY A. BERRYHILL




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE: PLAINTIFF’S
                         FAILURE TO FILE VALID PROOF OF SERVICE

       On October 30, 2018, the Court issued an Order to Show Cause why this case should
not be dismissed for failure to prosecute, based on Plaintiff’s failure to file a proof of service of
the summons and complaint. Plaintiff was ordered to file a proper proof of service pursuant to
Federal Rule of Civil Procedure 4 or otherwise show cause in writing on or before November 6,
2018.

        On November 2, 2018, Plaintiff filed a “Proof of Service By Mail” (“POS”). Plaintiff has
failed to show cause because the POS demonstrates that the summons and complaint were
not properly served in compliance with Rule 4.

         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing on or before
November 14, 2018, why this action should not be dismissed for failure to prosecute and
failure to comply with a court order. Plaintiff may comply with this order by filing a proof of
service demonstrating proper service in compliance with Rule 4 or may file a written response
justifying why she was not able to do so. This Order to Show Cause will be submitted upon
the filing of Plaintiff’s response or expiration of the response filing deadline. No extension of
this deadline will be granted.

       Plaintiff is advised that failure to file a proper proof of service or otherwise respond to
this Order to Show Cause by the deadline will result in a recommendation that this case be
dismissed for failure to prosecute and failure to comply with a court order.




                                                                                           :
                                                    Initials of Preparer                 slo


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                   Page 1 of 1
